UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 Deutsche Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:1/31/2015 ITEM 1. SCHEDULE OF INVESTMENTS Consolidated Investment Portfolio as ofJanuary 31, 2015(Unaudited) Deutsche Gold & Precious Metals Fund Shares Value ($) Common Stocks (a) 93.1% Australia 7.3% Medusa Mining Ltd.* Newcrest Mining Ltd.* OceanaGold Corp.* (b) Regis Resources Ltd.* (c) (Cost $13,837,941) Canada 56.4% Agnico-Eagle Mines Ltd. AuRico Gold, Inc. B2Gold Corp.* (c) Barrick Gold Corp. Continental Gold Ltd.* Detour Gold Corp.* Dominion Diamond Corp.* Eldorado Gold Corp. Franco-Nevada Corp. Goldcorp, Inc. New Gold, Inc.* Osisko Gold Royalties Ltd. (c) Pan American Silver Corp. Rio Alto Mining Ltd.* Rubicon Minerals Corp.* (c) Silver Wheaton Corp. Teranga Gold Corp. (CDI)* (c) (d) Torex Gold Resources, Inc.* Yamana Gold, Inc. (Cost $94,849,224) Jersey 1.1% Centamin PLC(Cost $1,524,092) Korea 0.7% Korea Zinc Co., Ltd.(Cost $737,277) Mexico 2.1% Fresnillo PLC (e) (Cost $4,298,687) Peru 0.8% Compania de Minas Buenaventura SA (ADR)(Cost $2,985,173) South Africa 9.2% Anglo American Platinum Ltd.* AngloGold Ashanti Ltd.* Gold Fields Ltd. Impala Platinum Holdings Ltd.* Sibanye Gold Ltd. (Cost $19,241,084) United Kingdom 6.5% Randgold Resources Ltd.(Cost $8,797,333) United States 9.0% Argonaut Gold, Inc.* Newmont Mining Corp. Stillwater Mining Co.* (c) Tahoe Resources, Inc. (Cost $17,956,391) Total Common Stocks (Cost $164,227,202) Exchange-Traded Funds 3.7% ETFS Physical Palladium Trust* SPDR Gold Trust* Total Exchange-Traded Funds (Cost $4,368,242) Troy Ounces Value ($) Commodities 0.5% Gold Bullion*(Cost $904,641) Contracts Value ($) Call Options Purchased 0.3% Options on Exchange-Traded Futures Contracts Market Vectors Gold Miners ETF, Expiration Date 3/20/2015, Strike Price $23.0 (Cost $264,891) Put Options Purchased 0.1% Options on Exchange-Traded Futures Contracts Gold 100 oz. Futures, Expiration Date 11/24/2015, Strike Price $100.0(Cost $315,981) Shares Value ($) Securities Lending Collateral 3.2% Daily Assets Fund Institutional, 0.10% (f) (g) (Cost $4,103,834) Cash Equivalents 6.6% Central Cash Management Fund, 0.06% (f) (Cost $8,542,523) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $182,727,314) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $203,780,133.At January 31, 2015, net unrealized depreciation for all securities based on tax cost was $65,265,009.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,390,190 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $70,655,199. (a) Securities are listed in country of domicile. (b) Listed on the Toronto Stock Exchange. (c) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at January 31, 2015 amounted to $4,017,196, which is 3.1% of net assets. (d) Listed on the Australian Securities Exchange. (e) Listed on the London Stock Exchange. (f) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (g) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt CDI: Chess Depositary Interest ETFS: Exchange Traded Funds Receipt SPDR: Standard & Poor's Depositary Receipt At January 31, 2015, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Silver Futures USD 3/27/2015 10 Currency Abbreviations USD United States Dollar At January 31, 2015, open written options contracts were as follows: Options on Exchange-Traded Futures Contracts Put Options Contracts Expiration Date Strike Price ($) Premiums Received ($) Value($)(h) Gold 100 oz. Futures 11/24/2015 ) (h) Unrealized appreciation on written options on exchange-traded futures contracts at January 31, 2015 was $226,839. At January 31, 2015, the Deutsche Gold & Precious Metals Fund had the following Quality Distribution: Quality Distribution (As a % of Common Stocks) Group breakdown of the Fund's common stocks Group I: Major producing companies 62 % Group II: Medium established producers 10 % Group III: Junior producers with medium cost production 5 % Group IV: Companies with some production on stream or in start-up 3 % Group V: Primarily exploration companies with or without mineral resources 4 % Group VI: Royalty companies 16
